Determination of respondent Correction Commissioner, dated June 14, 1991, which dismissed petitioner from her position as a correction officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County, Carol Arber, J., entered November 12, 1991), is dismissed, without costs.
There was substantial evidence to support the Commissioner’s determination that petitioner had violated Department of Correction rules by engaging in undue familiarity with an inmate, maintaining contact with a member of the inmate’s family, corresponding with the inmate after he was moved from Rikers Island to a State facility, entering into transactions with the inmate to "promote” contraband into Rikers Island and conspiring to assist in the promotion of narcotics into a State correctional facility.
Finally, it cannot be said that the penalty of dismissal is disproportionate to petitioner’s offenses. (See, Matter of Santarella v New York City Dept. of Correction, 53 NY2d 948, 949.)
We have reviewed petitioner’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Wallach, Asch and Rubin, JJ.